Citation Nr: 0832122	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a right foot disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1996 to 
November 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that granted service connection for the 
right foot disability and assigned 20 percent disability 
rating.  The evaluation was increased to 30 (from the date of 
claim) in an April 2006 rating action.


FINDING OF FACT

The disability has caused pain, hindered the veteran's 
ability to walk as he cannot place weight on the right foot, 
and has caused him extreme difficulties with obtaining and 
maintaining non-sedentary employment.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for a right foot 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, 4.124a, Diagnostic Codes 
5199-5167, 5299-5276, 8599-8523 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In this case, the veteran's service-connected right foot 
disability was initially rated by analogy under 38 C.F.R. §§ 
4.124a, Diagnostic Code (DC) 8599-8523(2007), paralysis of 
the anterior tibial nerve, and is currently rated by analogy 
under DC 5279-5284, foot injuries.  Where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Under DC 8599-8523 and DC 5279-5284, the highest rating 
provided is 30 percent.  Therefore, the Board must look at 
other diagnostic codes to determine whether an increased 
rating is warranted under any other criteria.

Under DC 5299-5276, flatfoot, by analogy, a 50 percent rating 
is warranted if the veteran has bilaterally marked pronation, 
extreme tenderness of plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendon 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.  

For actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, DC 5199-5167.  

In January 2005, the veteran had a VA examination.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported that he had pain whenever he put weight on his right 
foot for extended periods.  He stated that his third and 
fourth toes would become tender and painful, and that without 
shoes on, he could walk only four to five feet before getting 
an electrical sharp pain in this region.  He stated that he 
feels pain if he taps on the area.  The veteran denied 
locking, clicking, or popping associated with the disability.

The veteran said that he had not worked since December 2004.  
He stated that he tries to stay off the foot and denied 
mechanical and radiating pain.  He denied redness, 
fatigability, and lack of endurance.  He stated that he was 
in the Guard and that he could run maybe one to one and a 
half miles before the pain intensifies.

The veteran can stand for a half-hour to one hour with tennis 
shoes.  He has pain with any weight bearing activity.  He 
stated that he does not use any assistive devices.  The 
veteran's home life is unaffected.  The veteran's work life 
is disrupted since he cannot stand for prolonged lengths of 
time.  He stated that he worked for one week as a carpenter, 
but he was unable to tolerate standing and lifting in boots.

With the objective exam, the examiner noted that the veteran 
had bilateral pes planus.  The veteran was able to raise up 
on his toes and rock back on his heels without problems.  He 
had no swelling, deformity, or discoloration in his toes.  He 
also had 15 degrees of dorsiflexion and 50 degrees of plantar 
flexion bilaterally.  He had pain to palpation and 
manipulation of the third and fourth toes.  He was positive 
for Tinels.  The veteran had no painful motion, non-
weightbearing, in his dorsiflexion, plantar flexion, 
inversion, eversion, supination and pronation.  Weight 
bearing when raising up on toes caused pain in the third and 
fourth toes.

The examiner stated that the veteran had normal gait, no 
callosities, no breakdown, and no unusual wear patterns.  The 
assessment was right foot inter-digital neuroma.  The 
examiner stated that the veteran would have repetitive 
movement flares in his boots or without shoes and would 
expect to lose 30 to 40 percent of his range of motion, 
strength, coordination, and fatigability.  The examiner 
stated that this condition affects the veteran's work as his 
weight bearing status is affected.  Sedentary employment 
would be unaffected.

Another VA examination was conducted in December 2005.  The 
examiner reviewed the medical records.  The veteran stated 
that his condition had worsened since the last exam.  He 
indicated that he could no longer run one mile.

The veteran stated that he tried schooling but that his ADHD 
caused him to be inattentive.  He also tried sedentary 
employment but he was unable to hold a job.  He can still 
perform his activities of daily living, but noted pain upon 
standing for five minutes or more.  He can bear weight for up 
to 15 minutes if he has his shoes on.  If he walks more than 
5 to 10 feet in the morning, the veteran suffers flares

The veteran indicated that he recently obtained a special 
shoe with orthotics and pads.  He reported that his foot 
swells 3 to 4 days per week, with the swelling lasting a day 
or two.  He stated that he was not working but that he was 
spending a few hours each day exercising.  

The veteran stated that he is stable and was having no 
shooting pains.  Instead, he was having an electrical pain in 
the forefoot and electrical shock between the third and 
fourth toes.

The veteran stated that he had no mechanical locking or 
clicking, just the sharp pain.  He denied redness, infection, 
heat, or locking, clicking or popping in the feet

On the objective examination, the examiner found that the 
veteran had swelling about the toe box between the third and 
fourth metatarsal heads.  He was tender to palpation in this 
area, but percussion causes an immediate sharp pain.  
Manipulation of the third and fourth toes sets the pain off 
dramatically and he pulled the foot away with a grimace.  The 
veteran had tenderness to palpation of the dorsal and plantar 
surface within the same region.

The veteran could rock back on his heels, but experienced 
severe pain when rising on his toes without shoes.  He could 
sit, stand, squat, and supinate as long as he stayed off the 
ball of the right foot.  There was no tenderness to the 
Achilles tendon on either foot.  He had a normal gait.  The 
veteran did not have painful motion with dorsiflexion or 
plantar flexion.  

The range of motion for dorsiflexion is 15 degrees, and 50 
degrees of plantar flexion, actively and passively.  There 
was no pain on testing range of motion.

The assessment was right foot inter-digital neuroma.  Again, 
the examiner expected the loss of 30 to 40 degree with range 
of motion, as well as loss of strength, coordination, and 
fatigability associated with repetitive movement flares.  The 
examiner stated that he could not see the veteran being able 
to do physical laborious jobs or standing, but that the 
disability did not preclude him from any sedentary 
employment.

In addition to the VA examinations, the veteran submitted 
private treatment records dated September and November 2006.  
The September 2006 record indicated that veteran had 
"exquisite tenderness" that reproduced his symptoms 
palpating between the third and fourth toes on the right 
foot.  It was noted that the veteran was working as a 
carpenter at that time.  The diagnosis was Morton's neuroma 
of the right foot and it was suggested that the veteran 
consider surgery.  

The November 2006 record indicated that the veteran's 
symptoms continued and that nothing, including wearing wider 
shoes and orthotics, had helped the pain.  The doctor 
indicated that the veteran had severe tenderness to palpation 
and stated that all conservative treatment had been 
exhausted.  Surgery was recommended.  The pain recently 
started in the left foot.

The Board recognizes that the veteran was scheduled for an 
updated VA examination and that the veteran had to cancel due 
to lack of transportation to the facility, which is located 
three hours from the veteran's home.  The Board appreciates 
the veteran's problem in travelling such a long distance. 

Based upon the evidence provided and giving the veteran the 
benefit of the doubt, the Board finds that the veteran's 
condition is analogous to loss of use of the foot, and that 
the veteran should be granted a 40 percent rating for his 
disability.  

The record reveals that the disability has caused severe 
pain, hindered his ability to walk as he cannot place weight 
on the foot, and has caused the veteran extreme difficulties 
with obtaining and maintaining non-sedentary employment.  No 
conservative treatment for the pain has helped and the 
veteran's only remaining option is surgery.

The Board does not find that a 50 percent rating is warranted 
under DC 5276 as the veteran's service connected disability 
is not bilateral in nature.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes the 
veteran's complaint of pain, which is supported by the VA 
examination.  In this regard, it is important for the veteran 
to understand that without consideration of pain, the current 
evaluation could not be justified.

Loss of use of the foot is the highest possible schedular 
evaluation for a foot disability. 

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period, except as noted.

Additionally, the Board finds that there is no showing that 
the veteran's right foot disability reflects so exceptional 
or unusual of a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R.  § 3.321(b)(1).  The evidence reflects that the 
right foot disability interferes with employment, which has 
been taken into consideration with the assignment of a 40 
percent rating.  

The evidence does not show that the disability markedly 
interferes with sedentary employment, warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In this 
regard, the medical opinions cited above clearly provide 
evidence against a finding of "marked" interference with 
sedentary employment, outweighing the veteran's statements.  
Hence, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records and was afforded a VA medical examination 
in January 2005 and in December 2005.  VA attempted to 
schedule a more recent VA examination; however, the veteran 
had to cancel as he had no transportation to get to the 
appointment.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating of 40 percent for a right foot injury 
is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


